After this court had overruled a motion to certify the record in this cause, plaintiff in error filed a petition in error as of right. Thereupon the defendant in error filed a motion to dismiss the petition in error, on the ground that no debatable constitutional question is involved. Finding no debatable constitutional question in the record as it *Page 737 
was presented to the Court of Appeals, the motion to dismiss is sustained.
Petition in error dismissed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur.